TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00191-CR



                                David Bruce Adams, Appellant

                                                v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-357-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant David Bruce Adams guilty of three counts of aggravated

robbery. See Tex. Pen. Code Ann. § 29.03 (West 2003). The jury assessed a forty-five year prison

term for each count.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).
               Appellant filed a pro se response to counsel’s brief. In it, appellant asserts that his

trial counsel was ineffective because he did not file motions suggested by appellant, that his counsel

on appeal was ineffective because he filed an Anders brief, and that there were constitutional

violations during his trial “which I will not elaborate at this time.” On this record, we find no

support for the ineffective assistance claims, and appellant’s vague suggestion of other constitutional

errors presents nothing for review.

               We have reviewed the record, counsel’s brief, and the pro se response. We agree that

the appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

               The judgments of conviction are affirmed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: February 3, 2005

Do Not Publish




                                                  2